20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

  In re:
                                                           Chapter 11
  WC HIRSHFELD MOORE, LLC, et al.,
                                                           Case No. 20-10247 (JTD)
                   Debtors.
                                                           (Joint Administration Pending)1

           MOTION OF LADDER CAPITAL FINANCE LLC TO SHORTEN NOTICE
              FOR THE HEARING ON THE MOTION OF LADDER CAPITAL
              FINANCE LLC FOR ENTRY OF AN ORDER TRANSFERRING
                   VENUE TO THE UNITED STATES BANKRUPTCY
                  COURT FOR THE WESTERN DISTRICT OF TEXAS

           Ladder Capital Finance LLC (“Secured Lender”) hereby moves (the “Motion to

  Shorten”), pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy Procedure (the

  “Bankruptcy Rules”) and Rule 9006-1(e) of the Local Rules of Bankruptcy Procedure for the

  District of Delaware (the “Local Rules”), for entry of an order, in the form attached hereto as

  Exhibit A (the “Proposed Order”), shortening the notice period and setting an expedited

  hearing on the Motion of Ladder Capital Finance, LLC for Entry of an Order Transferring

  Venue to the United States Bankruptcy Court for the Western District of Texas (the “Motion to

  Transfer”)2 filed by Secured Lender on February 6, 2020, so that the Motion to Transfer may be

  heard at the earliest convenience of the Court. In support of its Motion to Shorten, Secured

  Lender respectfully states as follows.



  1
    A motion for joint administration was filed with this Court on February 4, 2020, seeking the joint administration of
  eight cases, including the above-captioned case (Dkt. No. 3). The Debtors in those chapter 11 cases (collectively, the
  “Delaware Debtors”), together with the last four digits of each Debtor’s federal tax identification number, are: WC
  Hirshfeld Moore, LLC (8478); WC 103 East Fifth, LLC (3638); WC 320 Congress, LLC (0667); WC 422 Congress,
  LLC (7328); WC 805-809 East Sixth, LLC (9019); WC 901 East Cesar Chavez, LLC (2657); WC 1212 East Sixth,
  LLC (1287); and WC 9005 Mountain Ridge, LLC (8534). A motion to shorten, substantially similar to this Motion
  to Shorten, has been filed in each of the Chapter 11 Cases.

  2
   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion to
  Transfer.


                                                            1
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 2 of 8




                                          JURISDICTION

           1.     The United States Bankruptcy Court for the District of Delaware has jurisdiction

  to consider this Motion to Shorten under 28 U.S.C. §§ 157 and 1334 and the Amended Standing

  Order of Reference from the United States District Court for the District of Delaware, dated as of

  February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b).

           2.     The statutory predicates for the relief requested herein are Bankruptcy Rule

  9006(c) and Local Rule 9006-1(e).

                                          BACKGROUND

           3.     On February 3, 2020 (the “Petition Date”), Delaware Debtors each filed a

  voluntarily petition for relief (the “Petitions”) with this Court commencing cases under chapter

  11 of the Bankruptcy Code (collectively, the “Chapter 11 Cases”). (Docket No. 1.)

           4.     The factual background regarding the relationship between Secured Lender,

  Delaware Debtors, and their affiliates is set forth in detail in the Motion to Transfer and the

  Declaration of Robert M. Perelman In Support of Ladder Capital Finance LLC’s Motion for

  Entry of an Order Transferring Venue to the United States Bankruptcy Court for the Western

  District of Texas (the “Perelman Declaration”) attached thereto and fully incorporated herein

  by reference.

                                      REQUEST FOR RELIEF

           5.     Through this Motion, Secured Lender seeks entry of an order shortening the

  notice and objection periods for the Motion to Transfer to permit the same to be heard at the

  earliest convenience of the Court and setting an objection deadline acceptable to the Court.

                                        BASIS FOR RELIEF

           6.     Bankruptcy Rule 1014(a)(1) states that “the court, on the timely motion of a party

  in interest or on its own motion, and after hearing on notice to the petitioners, the United States

                                                  2
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 3 of 8




  trustee, and other entities as directed by the court, may transfer the case to any other district

  . . . .” See Fed. R. Bankr. Pro. 1014(a)(1).

           7.    Local Rule 9006-1(c) generally requires that motions be filed and served at least

  fourteen (14) days prior to the hearing date scheduled for such motion unless the Court for cause

  shown shortens the time. See Del. Bankr. L.R. 9006-1(c)(1)(i). Local Rule 9006-1(c) further

  requires that the movant establish an objection deadline that is no earlier than seven (7) days

  before the hearing date. Del. Bankr. L.R. 9006-1(c)(ii).

           8.    Local Rule 9006-1(e), however, authorizes this Court to schedule a motion for

  hearing on less notice than is otherwise required by the Local Rules or the Bankruptcy Rules on

  “written motion (served on all interested parties) specifying the exigencies justifying shortened

  notice.” Del. Bankr. L.R. 9006-1(e); see also Fed. R. Bankr. P. 9006(c)(1) (2019) (“the court for

  cause shown may in its discretion with or without motion or notice order the [notice] period

  reduced.”).

           9.    Through the Motion to Transfer, Secured Lender seeks to have the Delaware

  Debtors’ Chapter 11 Cases transferred to the United States District Court for the Western District

  of Texas (the “Texas Court”) in the interest of justice and for the convenience of the parties

  because, among other reasons, the Delaware Debtors are Single Asset Real Estate businesses

  with their sole assets located in Austin, Texas, and the seven chapter 11 bankruptcy cases of the

  Texas Debtor Affiliates have been pending in the Texas Court since as early as

  November 4, 2019.

           10.   Cause exists to shorten the time for notice of the Motion to Transfer. It is essential

  that the Delaware Court determine whether the Chapter 11 Cases will be transferred to the Texas

  Court as soon as possible in order to conserve precious judicial resources in both districts and to



                                                   3
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 4 of 8




  efficiently administer the estates. Should the Court grant Secured Lender’s Motion to Transfer,

  the cases of the eight Delaware Debtors and the seven Texas Debtor Affiliates will be heard

  together in the Texas Court before the Honorable Tony M. Davis, who is already well-informed

  of the factual backgrounds of the various affiliated debtor entities. The longer the delay in

  determining whether the cases of the Delaware Debtors will be transferred, the more likely it is

  that the Texas and Delaware Courts and the parties will expend time and other valuable

  resources on both procedural and substantive issues that will have significant impact all of the

  affiliated cases and common parties in interest. Additionally, there are several upcoming

  hearings in certain of the Texas Debtor Affiliates’ cases, including on February 10, 2020 and

  March 11, 2020.

           11.   To avoid this unnecessary duplication and avoid inconsistent outcomes, it is

  imperative that the Court consider the Motion to Transfer at the earliest possible opportunity.

           12.   Moreover, other parties in interest will not be prejudiced by having the Motion to

  Transfer heard on shortened notice.

           13.   Secured Lender respectfully submits that, for the foregoing reasons, cause exists

  to shorten the notice period pursuant to Bankruptcy Rule 9006(c) and Local Rule 9006-1(e).

           14.   Pursuant to Local Rule 9006-1(e), this Court may rule on this Motion without the

  need for a hearing.

                                  CONSENT TO JURISDICTION

           15.   Pursuant to Local Rule 9013-1(f), Secured Lender consent to the entry of a final

  judgment or order with respect to this Motion to Shorten if it is determined that the Court would

  lack Article III jurisdiction to enter such final order or judgment absent consent of the parties.




                                                    4
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 5 of 8




                                              NOTICE

           16.    Notice of this Motion will be given to: the Delaware Debtors, the United States

  Trustee, and such other entities as the Court may direct.

                                       NO PRIOR REQUEST

           16.    No prior motion for the relief requested herein has been made to this or any other

  court.

           WHEREFORE, for all of the reasons set forth above, good cause exists for the Court to

  set an expedited hearing on the Motion to Transfer. Accordingly, the Secured Lender

  respectfully requests that the Court enter an Order shortening all notice requirements under the

  applicable Federal Rules of Bankruptcy Procedure and Local Rules of Bankruptcy Procedure for

  the District of Delaware, and setting a hearing on the Motion to Transfer; and granting such other

  and further relief as the Court deems just and proper.

  Dated: February 6, 2020                              Respectfully submitted,
         Wilmington, Delaware
                                                       POLSINELLI PC

                                                       /s/    Christopher A. Ward
                                                       Christopher A. Ward (Del. Bar No. 3877)
                                                       Shanti M. Katona (Del. Bar No. 5352)
                                                       Brenna A. Dolphin (Del. Bar No. 5604)
                                                       222 Delaware Avenue, Suite 1101
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 252-0920
                                                       Facsimile: (302) 252-0921
                                                       cward@polsinelli.com
                                                       skatona@polsinelli.com
                                                       bdolphin@polsinelli.com


                                                       Counsel to Ladder Capital Finance LLC




                                                   5
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 6 of 8




                                     Exhibit A

                                   Proposed Order




  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 7 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

  In re:
                                                           Chapter 11
  WC HIRSHFELD MOORE, LLC, et al.,
                                                           Case No. 20-10247 (JTD)
                   Debtor.
                                                           (Joint Administration Pending)1

                                                           Re: Docket No. ____

               ORDER GRANTING MOTION OF LADDER CAPITAL FINANCE LLC
                TO SHORTEN NOTICE FOR THE HEARING ON THE MOTION OF
                 LADDER CAPITAL FINANCE LLC FOR ENTRY OF AN ORDER
               TRANSFERRING VENUE TO THE UNITED STATES BANKRUPTCY
                      COURT FOR THE WESTERN DISTRICT OF TEXAS

           Upon the motion (the “Motion to Shorten”)2 of the Ladder Capital Finance LLC

  (“Secured Lender”), for entry of an order, pursuant to Bankruptcy Rule 9006(c) and Local Rule

  9006-1(e), shortening notice and objection periods concerning the Motion of Ladder Capital

  Finance, LLC for Entry of an Order Transferring Venue to the United States Bankruptcy Court

  for the Western District of Texas (the “Motion to Transfer”); the Court having reviewed the

  Motion to Shorten; and this Court having found that it has jurisdiction to consider the Motion to

  Shorten pursuant to 28 U.S.C. § 1334; and this Court having found that the Motion to Shorten is

  a core proceeding pursuant to 28 U.S.C. § 157(b), and that Secured Lender consents to entry of a

  final order under Article III of the United States Constitution; and it appearing that proper and




  1
    A motion for joint administration was filed with this Court on February 4, 2020, seeking the joint administration of
  eight cases, including the above-captioned case (Dkt. No. 3-1). The Debtors in those chapter 11 cases (the
  “Delaware Debtors”), together with the last four digits of each Debtor’s federal tax identification number, are: WC
  Hirshfeld Moore, LLC (8478); WC 103 East Fifth, LLC (3638); WC 320 Congress, LLC (0667); WC 422 Congress,
  LLC (7328); WC 805-809 East Sixth, LLC (9019); WC 901 East Cesar Chavez, LLC (2657); WC 1212 East Sixth,
  LLC (1287); and WC 9005 Mountain Ridge, LLC (8534). A motion to shorten, substantially similar to the Motion
  to Shorten, was filed in each of the Chapter 11 Cases.

  2
   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion to
  Shorten and the Motion to Transfer.

                                                            1
  72246207.3
20-10257-tmd Doc#5 Filed 02/06/20 Entered 02/06/20 16:10:51 Main Document Pg 8 of 8




  adequate notice of the Motion to Shorten has been given and that no other or further notice is

  necessary; and this Court having determined that the legal and factual bases set forth in the

  Motion to Shorten and the Perelman Declaration establish just cause for the relief granted herein;

  and any objections to the relief requested in the Motion to Shorten having been withdrawn or

  overruled on the merits; and after due deliberation thereon and good and sufficient cause

  appearing therefor,

           IT IS HEREBY ORDERED THAT:

           1.    The Motion to Shorten is granted, as set forth herein.

           2.    A hearing to consider the Motion to Transfer will be held on February ____,

  2020 at ____:____ a.m. / p.m. (ET).

           3.    Objections, if any, to the relief requested in the Motion to Transfer shall be filed

  on or before February ____, 2020 at 4:00 p.m. (ET).

           4.    The terms and conditions of this Order shall be immediately effective and

  enforceable upon its entry, notwithstanding any provision in the Bankruptcy Rules or the Local

  Rules to the contrary, and the Secured Creditor may, in its discretion and without further delay,

  take any action and perform any act authorized under this Order.

           5.    The Court retains jurisdiction with respect to all matters arising from or related to

  the implementation, interpretation, and enforcement of this Order.

  Dated: ____________, 2020
          Wilmington, Delaware

                                               ________________________________________
                                               THE HONORABLE JOHN T. DORSEY
                                               UNITED STATES BANKRUPTCY JUDGE




                                                   2
  72246207.3
